Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongkook Park on 7/11/22.

The application has been amended as follows: Please amend claims 1-3, 5 as below.  



In claims 1-3, 5, corrections are made by replacing “,” with “;” and removing “.” in the body of the claims.  In claim 2, the corrections are made by replacing R132 with R112 that appears in Chemical Formula C280-1.


Claim 1.   	A method for forming a cell gate structure, the method comprising:
forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers;
forming a plurality of holes through the cell gate structure; and 
selectively etching a plurality of nitride layers in the cell gate structure by a composition; 
wherein the composition for the selective etching comprises: 
a first inorganic acid;                                                                                        
a first additive represented by Chemical Formula 1;                                  
a second additive comprising a silane inorganic acid salt produced by
reaction between a nitric acid and a second silane compound; and            
a solvent; 
wherein the silane compound is a compound selected from Chemical Formulas 10, 20, and their combination; the silane inorganic acid salt is represented by Chemical Formula C260-1;
 	[Chemical Formula 1]:
   	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 	(In Chemical Formula 1: X is O or N; each R1 to R6 are each, independently, selected from the group consisting of hydrogen, a C1-C20 alkyl group, a C1-C20 alkoxy group, a C2-C20 alkenyl group, a C3-C20 cycloalkyl group, a C1-C20 aminoalkyl group, a C6-C20 aryl group, a C1-C20 alkyl carbonyl group, a C1-C20 alkyl carbonyloxy group, and a C1-C1O cyano alkyl group; and n11 is 0 or 1);
 	[Chemical Formula 10]:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	[Chemical Formula 20]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(In Chemical Formula 10 and Chemical Formula 20: each R1 to R10 is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms, at least one of R1 to R4 is hydrogen, or an alkoxy group having 1-10 carbon atoms, and n is one of the integer numbers from 1 to 10);
 	[Chemical Formula 260-1]:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(In Chemical Formula C260-1: each R111 to R112 is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; each R113 to R114 is independently hydrogen; and n4 is one of the integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
 	Claim 2. 	The method of claim 1, wherein any one of hydrogen of R111 to R114 in the Chemical Formula C260-1 is substituted by Chemical Formula C280-1;
 	[Chemical Formula C280-1]:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(In Chemical Formula C280-1: each R131 and R112 is a coupler coupling to Chemical Formula C260-1, the other is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; each R113 to R114 is independently hydrogen, or substituted by a substituent represented by Chemical Formula C280-1; n4 is one of the integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
 	Claim 3. 	The method of claim 1, wherein the silane inorganic acid salt represented by Chemical Formula C260-1 is any one selected from a group consisting of Chemical Formulas 72, 73, 77, 264 and their combination;
 	[Chemical Formula 72]:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

  	[Chemical Formula 73]:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 	[Chemical Formula 77]:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

 	[Chemical Formula 264]:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


(In Chemical Formulas 72, 73, 77, 264: each R1-1, R1-2, R1-3, R1-4, R21, and R23 is independently selected from a group consisting of hydrogen atom, halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms).
 	Claim 5.   	A method for forming a cell gate structure, the method comprising: 
  	forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers; 
    	forming a plurality of holes through the cell gate structure; and 
  	selectively etching a plurality of nitride layers in the cell gate structure by a composition; 
  	wherein the composition for the selective etching comprises: 
a first inorganic acid;                                                                                         a first additive represented by Chemical Formula 1;                                    a second additive comprising a compound represented by Chemical Formulas 300, 350, and their combination;
 	[Chemical Formula 1]:
   	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 	(In Chemical Formula 1: X is O or N; R1 to R6 each, independently, selected from the group consisting of hydrogen, a C1-C20 alkyl group, a C1-C20 alkoxy group, a C2-C20 alkenyl group, a C3-C20 cycloalkyl group, a C1-C20 aminoalkyl group, a C6-C20 aryl group, a C1-C20 alkyl carbonyl group, a C1-C20 alkyl carbonyloxy group, and a C1-C1O cyano alkyl group; and n11 is 0 or 1);
 	[Chemical Formula 300]:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(In Chemical Formula 300: each R1 to R4 is independently selected from a group consisting of hydrogen atom, halogen atom, a hydroxyl group, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, an aminoalkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; and two or three of each R1 to R4 is independently a hydroxy group; at least one of R1 to R4 is an alkoxy group having 1 to 10 carbon atoms, an amino alkyl group having 1 to 10 carbon atoms, an aminoalkoxy group having 1 to 10 carbon atoms);
  	[Chemical Formula 350]:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(In Chemical Formula 350: each R2 to R5 is independently selected from a group consisting of hydrogen atom, halogen atom, a hydroxyl group, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, an aminoalkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; at least any one of R2 to R5 is an alkoxy group having 1 to 10 carbon atoms, or an aminoalkoxy group having 1 to 10 carbon atoms; n is an integer from 1 to 4).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The response filed 4/21/22 that reference Lee (US2016/0017224) is not qualified as prior art for the rejections under the Exception of AIA  35 U.S.C 102(b)(2)(C) has been considered.  The rejections under Lee are withdrawn.
The terminal disclaimer filed on 12/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of the patent and pending applications listed in the double patenting rejections sent 9/23/21 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        

7/13/2022